Title: John Adams to Abigail Adams, 20 January 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Jan. 20. 1796
          
          This is one of my red Letter Days. It is the Anniversary of the Signature of the Declaration of an Armistice between The U.S. and G. Britain, in 1783.— There are Several of these Days in my Calandar, which I recollect as they pass in review, but which nobody else remembers. And indeed it is no otherwise worth my while to remember them than to render an Ejaculation of Gratitude to Providence for the Blessing.
          We are wasting our Time in the most insipid manner waiting for the Treaty. Nothing of any Consequence will be done, till that arrives and is mauled and abused and then acquiessed in. For the Antis must be more numerous than I believe them and made of Sterner Stuff than I conceive, if they dare hazard the Surrender of the Posts and the Payment for Spoliations, by any Resolution of the House that shall render precarious the Execution of the Treaty on our Part.
          I am as you Say quite a favourite— I am to dine to day again.— I am Heir Apparent you know and a Succession is soon to take Place. But whatever may be the Wish or the Judgment of the present Occupant, the French and the Demagagues intend I presume to set aside the succession Descent. all these hints must be Secrets—it is not a subject of Conversation as yet— I have a pious and a philosophical Resignation to the Voice of the People in this Case which is the Voice of God. I have no very ardent desire to be the Butt of Party Malevolence. Having tasted of that Cup I found it bitter nauseous and unwholesome.
          I hope Copland will find his Six Loads to compleat the Meadow— and take the first opportunity to cart or sled the Manure from the Yard at home up to the Top of stony field Hill. The first season that

happens fit for ploughing should be employed in cross ploughing the Ground at home over the Way.
          The News of my Mothers Arm growing better, has given me great Pleasure— of the four Barrells of flour I have shipped to you, present one of them to my Mother from me with my Duty and Affection.
          Tell my Brother I hope he has seen his Error and become a better friend of Peace and good Government, than he has been somewhat inclined to be since the Promulgation of the Treaty.
          I am with Affections as ever / your
          
            J. A
          
          
            though I have alluded to your Letter of Jan. 10 I have not before expressly acknowledged the Rect of it.
          
        